Citation Nr: 1417448	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-48 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than May 4, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1998 to October 1998 and from June 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  By a January 2007 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not perfect an appeal for that decision or submit new and material evidence within the one year appeal period.

2.  The Veteran submitted correspondence to reopen the claim for entitlement to service connection for PTSD on May 4, 2009.  The Veteran's claim was granted in January 2010 with an effective date of May 4, 2009.


CONCLUSIONS OF LAW

1.  The January 2007 RO decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).

2.  The criteria for entitlement to an effective date earlier than May 4, 2009 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102 , 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

For cases where a Veteran seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333   (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).

Furthermore, if at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to:
(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii)declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).

In this case, the Veteran contends that she was "put in" for a Combat Action Badge (CAB) in 2005, but her unit had lost all of her paperwork.  She was therefore not awarded the CAB until 2008, after her claim for PTSD was denied by the RO in its January 2007 rating decision.  She maintains that because her initial claim was denied because of lost paperwork, she should be awarded benefits effective the date of receipt of her original claim for service connection for PTSD.

As described, the Veteran was denied entitlement to service connection by a January 2007 rating decision which found that the medical evidence did not establish that she had PTSD.  She filed a timely Notice of Disagreement, and a Statement of the Case was issued in July 2007.  However, the Veteran did not perfect her appeal and no new and material evidence was submitted within a year of the January 2007 rating decision.  As such, the January 2007 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

Subsequently, the Veteran submitted correspondence requesting entitlement to service connection for PTSD, which was received on May 4, 2009.  In her letter, the Veteran stated, "I do understand I am past my time limit for an appeal.  However, due to the circumstances I was very limited in what I could do."  She further stated that it took her a long time to obtain "copies of her injuries" from her unit commanders.  Therefore, the Veteran herself acknowledged that the time limit had elapsed for perfecting her appeal for service connection for PTSD with regard to the claim she filed in January 2006.  

VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a formal or informal claim for service connection for PTSD following the January 2007 denial of service connection until May 4, 2009, when her request to reopen her claim was received by VA.  See 38 C.F.R. § 3.155.  In the context of the May 4, 2009 claim, evidence sufficient to reopen and prove the requisite elements of service connection was submitted, and service connection for PTSD was granted in January 2010 and the rating was made effective as of the date the Veteran's claim was received.   

The Board acknowledges the Veteran's assertion regarding lost paperwork and resultant delay in her receiving the CAB.  However, a review of the January 2007 rating decision indicates the Veteran was denied service connection because the evidence did not show she had been diagnosed with PTSD, as required under 38 C.F.R. § 3.304(f).  The statement of the case in July 2007 again denied the Veteran's claim because she had not been diagnosed with PTSD.  The statement of the case noted that the Veteran had presented at the VetCenter for treatment, but had never followed through and no diagnosis had been rendered.  It was also noted that while the Veteran had not be awarded any medals indicative of combat, based on the fact that she had been stationed in Iraq and earned imminent danger pay, she was provided with a VA examination.  At the examination, the Veteran described several instances in which she could have been killed including getting shot at and mortared.  As such, the examiner was aware of the Veteran's reported stressors which eventually became the basis for the diagnosis of PTSD.  However, at the time of the 2007 VA examination, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.

The Veteran's representative argues that the Veteran's claim should be remanded to determine if it would have made a difference to the examiner that the Veteran had been awarded the CAB.  However, the receipt of a CAB would only trigger a presumption from a rating perspective (i.e. the combat presumption under 38 U.S.C.A. § 1154(b)), it would not mandate a diagnosis of PTSD from a medical perspective.  As noted, the examiner accepted the Veteran's reported stressors but found that her symptomatology at that time did not warrant a diagnosis of PTSD.

Therefore, regardless of the status of the CAB award, the Veteran was not diagnosed with PTSD based on her symptomatology at that time; therefore, entitlement to service connection for PTSD could not be awarded.  See 38 C.F.R. § 3.304(f).  However, to establish entitlement to service connection, evidence of a current disability and a nexus to service is still required.  See Collette v. Brown, 82 F.3d 389 (1996).

In sum, the evidence shows that the Veteran was granted service connection for PTSD as a result of a reopened claim for service connection that was received by the RO on May 4, 2009.  Indeed, the Veteran herself acknowledged that the time limit for perfecting her appeal had elapsed with regard to the initial claim filed in January 2006; there is no dispute regarding the finality of the January 2007 rating decision or the date of receipt of the claim to reopen.  As such, the earliest effective date possible for service connection for PTSD is the date that the claim to reopen was received, which was May 4, 2009.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  

Moreover, even if the eventual receipt of the CAB was found to fall under 38 C.F.R. § 3.156(c), as a relevant service department record that had existed at the time of the Veteran's original claim, but had not been associated with the Veteran's claim, an earlier effective date would still not be warranted as there is no indication that the Veteran had been diagnosed with PTSD prior to the receipt of her claim in May 2009; rather, she was diagnosed with PTSD at a VA examination in December 2009. 

The Board is extremely sympathetic toward the Veteran's claim and is deeply appreciative of her courageous and honorable military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As discussed above, the criteria for an effective date, earlier than May 2009 for the grant of service connection for PTSD, have not been met; and the Veteran's claim is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for PTSD was granted.  She then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was also offered the opportunity to testify at a hearing before the Board, but she declined. 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

An effective date earlier than May 4, 2009 for the grant of service connection for PTSD is denied. 


____________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


